Mr. JUSTICE CREBS delivered the opinion of the court: The defendant was indicted for burglary and theft of property exceeding $150 in value. After a jury trial in the Circuit Court of Christian County, he was found not guilty of burglary and guilty of theft.  On this appeal, he alleges that the evidence was not sufficient, that the juiy was improperly instructed, and that the verdicts were inconsistent. The main witness against the defense was an admitted accomplice. However, the testimony of the accomplice was corroborated in part by other testimony and exhibits in evidence. Furthermore, defendant received half of the proceeds of the crime. The whole record raises no reasonable doubt of defendant’s guilt.  Defendant tendered I.P.I. Criminal Instruction 3.12: “Evidence that a witness has been convicted of a crime is to be considered by you only insofar as it may affect the credibility of the witness.” This instruction was refused. A general credibility instruction and an accomplice witness instruction were given. Apparently the court refused the tendered instruction on the basis that it was repetitious. The instruction should have been given. However, in this case where the accomplice witness’ guilt of this and other crimes was clearly brought before the jury, in light of the instructions given we do not find fire error of sufficient importance as to require reversal.  Defendant’s final contention is that the verdicts are inconsistent. There was sufficient evidence so that the jury could have found the defendant guilty of both burglary and theft. However, because the jury did not find him guilty of burglary does not mean that the charge of theft which was proven cannot stand. People v. Hairston, 46 Ill.2d, 348, 263 N.E.2d 840. Finding no reversible error, the judgment is affirmed. Affirmed. G. MORAN, P. J., and JONES, J., concur.